CONFIDENTIAL

 

Exhibit 10.2

 

 

Amendment to Stock Option Agreements

 

This Amendment to Stock Option Agreements (this “Amendment”) is entered into
between Five Prime Therapeutics, Inc., a Delaware corporation (“FivePrime”), and
Marc Belsky, an individual, effective as of April 6, 2018 (the “Amendment
Effective Date”).  Each capitalized term used but not defined in this Amendment
has the meaning assigned to such term in the Stock Option Agreements (as defined
below).

 

Background

 

A.Mr. Belsky served as an officer and employee of FivePrime from October 15,
2009 to April 6, 2018.

 

B.In connection with Mr. Belsky’s service as an officer and employee of
FivePrime, FivePrime granted to Mr. Belsky options to purchase shares of Common
Stock of FivePrime (the “Options”).

 

C.Each Option is subject to the terms and conditions set forth in a Stock Option
Agreement (each, a “Stock Option Agreement”) and either FivePrime’s 2002 Equity
Incentive Plan, 2010 Equity Incentive Plan or 2013 Omnibus Incentive Plan.

 

D.FivePrime has agreed to extend the post-Service exercise period applicable to
the vested portion of the Options pursuant to this Amendment so that Mr. Belsky
will have until April 6, 2019 to exercise the vested portion of the Options.

 

Agreement

 

Mr. Belsky and FivePrime agree as follows:

 

1.Amendment of the Stock Option Agreements. FivePrime and Mr. Belsky agree to
amend the terms of each applicable Stock Option Agreement as provided below,
effective as of the Amendment Effective Date.  Where a Stock Option Agreement is
not explicitly amended, the terms of such Stock Option Agreement will remain in
full force and effect.  Capitalized terms used in this Amendment that are not
otherwise defined herein shall have the same meanings as such terms are given in
the applicable Stock Option Agreements.  

1

--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.Exercise Period.

2.1Section 7(a) of each Stock Option Agreement governing Options granted under
the 2002 Equity Incentive Plan shall be amended and restated in its entirety to
read as follows:

“one year after the termination of your Continuous Service for any reason other
than your Disability or death, provided that if during any part of such one-year
period your option is not exercisable solely because of the condition set forth
in Section 6, your option shall not expire until the earlier of the Expiration
Date or until it shall have been exercisable for an aggregate period of one year
after the termination of your Continuous Service;”

2.2Section 8(a) of each Stock Option Agreement governing Options granted under
the 2010 Equity Incentive Plan shall be amended and restated in its entirety to
read as follows:

“one year after the termination of your Continuous Service for any reason other
than your Disability or death;”

 

2.3Section 8(c) of each Stock Option Agreement governing Options granted under
the 2010 Equity Incentive Plan shall be amended and restated in its entirety to
read as follows:

“one year after your death if you die either during your Continuous Service or
within one year after your Continuous Service terminates for any reason;”

2

--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.4The section titled “Expiration of Vested Options After Service Terminates” of
each Stock Option Agreement governing Options granted under the 2013 Omnibus
Incentive Plan shall be amended and restated in its entirety to read as follows:

“If your Service terminates for any reason, other than death, Disability or
Cause, then the vested portion of the Option will expire at the close of
business at Company headquarters one year after your termination date.

 

If your Service terminates because of your death or Disability, or if you die
during the one-year period after your termination for any reason (other than
Cause), then the vested portion of the Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of your death or termination for Disability. During that twelve (12) month
period, your estate or heirs may exercise the vested portion of the Option.

 

If your Service is terminated for Cause, then you shall immediately forfeit all
rights to your entire Option and the Option shall immediately expire.”

 

3.Miscellaneous.

3.1Full Force and Effect. This Amendment amends the terms of the Stock Option
Agreements and is deemed incorporated into the Stock Option Agreements.  All
terms and conditions set forth in the Stock Option Agreements that are not
amended hereby shall remain in full force and effect.

3.2Entire Agreement.  The Stock Option Agreements, as amended by this Amendment,
set forth the entire understanding of FivePrime and Mr. Belsky relating to the
subject matter hereof and supersede all prior agreements and understandings
between FivePrime and Mr. Belsky relating to the subject matter hereof.

Mr. Belsky and FivePrime have entered into this Amendment as of the Amendment
Effective Date.

 

Five Prime Therapeutics, Inc.

 

 

By: /s/ Aron Knickerbocker

Aron Knickerbocker

President and Chief Executive Officer

 

 

 

/s/ Marc Belsky

Marc Belsky

 

3